     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 1 of 32



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

TYRONE JOHNSON,

             PLAINTIFF,
v.                                           CIVIL ACTION NO.:

SKANSKA USA CIVIL SOUTHEAST, INC.

          DEFENDANT.
_________________________/

                                  COMPLAINT

      Plaintiff, Tyrone Johnson, (hereinafter referred to as the “Plaintiff” or

“Johnson”), by and through his undersigned attorney, sues defendant, SKANSKA

USA CIVIL SOUTHEAST, INC.,              (hereinafter, “Defendant” or “SVU”) and

alleges as follows:

                          JURISDICTION AND VENUE

      1.     Plaintiff brings this is an action to remedy discrimination on the basis

of race and national origin discrimination in the terms, conditions, and privileges

of Plaintiff’s employment in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, 42 U.S.C. §

1981, and the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

      1.     Jurisdiction is conferred upon the Court pursuant to Section 16(b) of


                                         1
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 2 of 32



the FLSA, as amended, 29 U.S.C. § 216(b), and the Court’s supplemental

jurisdiction pursuant to 28 U.S.C. § 1367.

      2.     Declaratory, injunctive, and equitable relief is sought pursuant to 28

U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      3.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k) and Fed. R. Civ. P. 54.

      4.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

      5.     Plaintiff   has   complied      with   all   conditions   precedent   and

administrative remedies have been exhausted and jurisdiction is invoked pursuant

to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f) and the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes. Plaintiff filed a Charge of

Discrimination with the Florida Commission on Human Relations (“FCHR” No.:

201913264) and the United States Equal Employment Opportunity Commission

(“EEOC” No.: 15D201800829) on July 10, 2018 and received a determination

from the FCHR on March 6, 2019. The FCHR determination was issued well in

excess of 180 days from the date Plaintiff’s COD was filed. The EEOC mailed a

Right to Sue notice on April 16, 2019, and it was not received until on or about


                                          2
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 3 of 32



April 19, 2019.

                                     PARTIES

      6.     Plaintiff is an African American male and a citizen of the State of

Florida and a resident of Escambia County who resides in Pensacola, Florida.

Plaintiff worked for defendant as a carpenter from his hire on or about March 6,

2017, until his unlawful termination on November 3, 2017.

      7.     Defendant, Skanska Civil USA, is a foreign for profit Company which

provides construction services in United States and Florida. Defendant is an

employer within the meaning of Title VII, the FCRA, as it employs in excess of 15

employees.

                                 FACTS

      8.     Plaintiff is an African American male.

      9.     Plaintiff was employed by Skanska USA and worked as a carpenter,

until his unlawful termination on November 3, 2017.

      10.    Plaintiff performed his duties in a more than satisfactory manner.

      11.    In the fall of 2017, Plaintiff was assigned to a supervisor who was

Mexican.

      12.    This supervisor did not like African Americans.

      13.    This Mexican supervisor would treat Plaintiff and the other African

American workers less favorably than the other Mexican workers in his crew


                                         3
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 4 of 32



which were mostly illegals.

      14.       The supervisor and other Mexican workers would make racially

derogatory remarks, comments and jokes and make Plaintiff, and the other African

American on the crew, do all of the unfavorable assignments and tasks with the

intent of trying to make the African Americans quit.

      15.       Defendant has a policy that prohibits conduct or behavior such as

derogatory comments, epithets, slurs, explicit jokes or any other unwelcome

behavior based on legally protected status, race, color and national origin that has

the purpose or effect of creating or contributing to an offensive or hostile work

environment.

      16.       Plaintiff reported this discrimination to members of senior

management on multiple occasions and all his complaints were ignored.

      17.       Defendant has an anti-retaliation policy for making harassment

reports.

      18.       Nevertheless, on November 3, 2017, Plaintiff’s employment with

Defendant was terminated.

                            FIRST CAUSE OF ACTION
                      (RACE DISCRIMINATION - 42 U.S.C. § 1981)

      19.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.
                                            4
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 5 of 32



      20.    This is an action to remedy discrimination on the basis of Plaintiff’s

race in the terms, conditions, and privileges of his employment with Defendant in

violation of the race in violation of 42 U.S.C. § 1981.

      21.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of 42 U.S.C. § 1981.

      22.    At all times material hereto, Defendant was an employer within the

meaning of race in violation of 42 U.S.C. § 1981.

      23.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him because of his race.

      24.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under 42 U.S.C. § 1981.

      25.    As a result of the Defendant’s violations of the 42 U.S.C. § 1981, the

Plaintiff has been substantially damaged, in that he has lost wages, associated job

benefits; and in addition, he has sustained compensatory damages, based upon

emotional distress, associated with the wrongful, unlawful and discriminatory

termination that lead to his discharge from Defendant’s employment.

      26.    As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the


                                          5
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 6 of 32



unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      27.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      28.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 1981.

                            SECOND CAUSE OF ACTION
                         (Race RETALIATION - 42 U.S.C. § 1981)

      29.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      30.       This is an action to remedy retaliation by the Defendant in violation of

42 U.S.C. § 1981.

      31.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of 42 U.S.C. § 1981.

      32.       At all times material hereto, Defendant was an employer within the

meaning of 42 U.S.C. § 1981.

      33.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.
                                             6
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 7 of 32



      34.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under 42 U.S.C. § 1981, and such

action clearly constituted a prohibited employment practice, contrary to the public

policy of 42 U.S.C. § 1981..

      35.     As a result of the Defendant’s violations of 42 U.S.C. § 1981, the

Plaintiff has been substantially damaged, in that he has lost wages, associated job

benefits; and in addition, he has sustained compensatory damages, based upon

emotional distress, associated with the wrongful, unlawful and retaliatory demotion

that lead to her discharge from Defendant’s employment.

      36.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      37.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      38.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 1981.

                         THIRD CAUSE OF ACTION
              (NATIONAL ORIGIN DISCRIMINATION - 42 U.S.C. § 1981)
                                          7
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 8 of 32




      39.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      40.       This is an action to remedy discrimination on the basis of Plaintiff’s

national origin in the terms, conditions, and privileges of his employment with

Defendant in violation of the national origin in violation of 42 U.S.C. § 1981.

      41.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of 42 U.S.C. § 1981.

      42.       At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of 42 U.S.C. § 1981.

      43.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him because of his national origin.

      44.       The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under 42 U.S.C. § 1981.

      45.       As a result of the Defendant’s violations of the 42 U.S.C. § 1981, the

Plaintiff has been substantially damaged, in that he has lost wages, associated job

benefits; and in addition, he has sustained compensatory damages, based upon

emotional distress, associated with the wrongful, unlawful and discriminatory

termination that lead to his discharge from Defendant’s employment.
                                            8
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 9 of 32



      46.       As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      47.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      48.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 1981.

                          FOURTH CAUSE OF ACTION
                  (NATIONAL ORIGIN RETALIATION - 42 U.S.C. § 1981)

      49.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      50.       This is an action to remedy retaliation by the Defendant in violation of

42 U.S.C. § 1981.

      51.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of 42 U.S.C. § 1981.

      52.       At all times material hereto, Defendant was an employer within the

meaning of 42 U.S.C. § 1981.
                                             9
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 10 of 32



      53.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      54.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under 42 U.S.C. § 1981, and such

action clearly constituted a prohibited employment practice, contrary to the public

policy of 42 U.S.C. § 1981.

      55.     As a result of the Defendant’s violations of 42 U.S.C. § 1981, the

Plaintiff has been substantially damaged, in that he has lost wages, associated job

benefits; and in addition, he has sustained compensatory damages, based upon

emotional distress, associated with the wrongful, unlawful and retaliatory demotion

that lead to his discharge from Defendant’s employment.

      56.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      57.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.


                                         10
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 11 of 32



      58.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 1981.

                                 FIFTH CAUSE OF ACTION
                              (RACE DISCRIMINATION – TITLE VII)

      59.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      60.       This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the race in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      61.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      62.       At all times material hereto, Defendant was an employer within the

meaning of race in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, as the Defendant

employed more than 15 employees.

      63.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him for engaging in a protective activity.
                                            11
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 12 of 32



      64.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      65.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      66.    As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      67.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      68.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.


                                         12
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 13 of 32



                              SIXTH CAUSE OF ACTION
                               (RETALIATION – TITLE VII)

      69.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      70.       This is an action to remedy retaliation by the Defendant in violation of

the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq., the Civil Rights Act of 1991.

      71.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      72.       At all times material hereto, Defendant was an employer within the

meaning of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991, as the Defendant employed more than

15 employees.

      73.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      74.       The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,
                                            13
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 14 of 32



and such action clearly constituted a prohibited employment practice, contrary to

the public policy of Title VII.

      75.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      76.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      77.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      78.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                           SEVENTH CAUSE OF ACTION
                    (NATIONAL ORIGIN - DISCRIMINATION – TITLE VII)
                                         14
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 15 of 32




        79.     Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

        80.     This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of national origin in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of

1991.

        81.     At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

        82.     At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, as the

Defendant employed more than 15 employees.

        83.     Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity.




                                           15
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 16 of 32



      84.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      85.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      86.    As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      87.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      88.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.


                                         16
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 17 of 32



                            EIGHTH CAUSE OF ACTION
                      (NATIONAL ORIGIN RETALIATION – TITLE VII)

      89.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      90.       This is an action to remedy retaliation by the Defendant in violation of

the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq., the Civil Rights Act of 1991.

      91.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      92.       At all times material hereto, Defendant was an employer within the

meaning of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991, as the Defendant employed more than

15 employees.

      93.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      94.       The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,
                                            17
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 18 of 32



and such action clearly constituted a prohibited employment practice, contrary to

the public policy of Title VII.

      95.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      96.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      97.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      98.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                            NINTH CAUSE OF ACTION
                    (NATIONAL ORIGIN - DISCRIMINATION – TITLE VII)
                                         18
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 19 of 32




        99.     Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

        100. This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of national origin in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of

1991.

        101. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

        102. At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, as the

Defendant employed more than 15 employees.

        103. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him for engaging in a protective activity.




                                           19
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 20 of 32



      104. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      105.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      106. As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      107. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      108. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.


                                         20
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 21 of 32



                         TENTH CAUSE OF ACTION
                   (NATIONAL ORIGIN RETALIATION – TITLE VII)

      109. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      110. This is an action to remedy retaliation by the Defendant in violation of

the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq., the Civil Rights Act of 1991.

      111. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      112. At all times material hereto, Defendant was an employer within the

meaning of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991, as the Defendant employed more than

15 employees.

      113. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      114. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,
                                         21
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 22 of 32



and such action clearly constituted a prohibited employment practice, contrary to

the public policy of Title VII.

      115.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      116. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      117. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      118. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                            ELEVENTH CAUSE OF ACTION
                             (RACE DISCRIMINATION – FCHR)
                                         22
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 23 of 32




      119. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      120. This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the race in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      121. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

      122. At all times material hereto, Defendant was an employer within the

meaning of race in violation of the Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes, as the Defendant employed more than 15

employees.

      123. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity.

      124. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.
                                          23
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 24 of 32



      125.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      126. As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      127. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      128. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                         TWELFTH CAUSE OF ACTION
                          (RACE RETALIATION – FCHR)

      129. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set
                                         24
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 25 of 32



forth herein.

      130. This is an action to remedy retaliation by the Defendant in violation of

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

      131. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

      132. At all times material hereto, Defendant was an employer within the

meaning of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      133. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      134. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

FCRA.

      135.      As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in


                                         25
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 26 of 32



that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      136. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      137. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      138. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                          THIRTEENTH CAUSE OF ACTION
                       (NATIONAL ORIGIN DISCRIMINATION – FCHR)

      139. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      140. This is an action to remedy discrimination on the basis of Plaintiff’s
                                         26
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 27 of 32



disability in the terms, conditions, and privileges of his employment with

Defendant in violation of national origin in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of

1991.

        141. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

        142. At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of the Florida Civil Rights Act of 1992, as

amended, Chapter 760 et seq., Florida Statutes, as the Defendant employed more

than 15 employees.

        143. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him for engaging in a protective activity.

        144. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

        145.   As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained


                                         27
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 28 of 32



compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      146. As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      147. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      148. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                       FOURTEENTH CAUSE OF ACTION
                     (NATIONAL ORIGIN RETALIATION – FCHR)

      149. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      150. This is an action to remedy retaliation by the Defendant in violation of

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida
                                         28
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 29 of 32



Statutes.

      151. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

      152. At all times material hereto, Defendant was an employer within the

meaning of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      153. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      154. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

FCRA.

      155.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the




                                         29
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 30 of 32



wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      156. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      157. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      158. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

      a)     Declaring the acts and practices complained of herein are in violation

of Title VII; the Florida Civil Rights Act (FCRA) and 42 U.S.C. § 1981;

      b)     Enjoining and permanently restraining those violations of Title VII;

the Florida Civil Rights Act (FCRA) and 42 U.S.C. § 1981;


                                         30
     Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 31 of 32



       c)        Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

       d)        Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her whole

for all earnings she would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

       e)        Awarding Plaintiff Front Pay in lieu of reinstatement;

       f)        Awarding Plaintiff compensatory damages;

       g)        Awarding Plaintiff the costs of this action together with a reasonable

attorney’s fees; and,

       h)        Granting such other and further relief as the Court deems just and

proper in the premises.

                               DEMAND FOR JURY TRIAL

                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.

                                                  Respectfully submitted,

       Dated: July 15, 2019.                By: /s/ Clayton M. Connors
                                                 CLAYTON M. CONNORS
                                                 Florida Bar No.: 0095553
                                                 Email: cmc@westconlaw.com
                                             31
Case 3:19-cv-02070-MCR-EMT Document 1 Filed 07/15/19 Page 32 of 32



                                     R. JOHN WESTBERRY
                                     Florida Bar No.: 244661
                                     Email: rjw@westconlaw.com
                                     WESTBERRY & CONNORS, LLC.
                                     4400 Bayou Blvd., Suite 32A
                                     Pensacola, Florida 32503
                                     Tel: (850) 473-0401
                                     Fax: (850) 473-1388

                                     Attorney for the Plaintiff:
                                     TYRONE JOHNSON




                                32
